DETAILED ACTION
Applicant’s response of 12/16/2020 have been entered and considered. Upon entering amendment, claims 1, 4-5, 11, 14-15 have been amended. Claims 2, 3, 6, 7, 12, 13, 16, and 17 were previously withdrawn, leaving claims 1, 4-5, 8, 9, 11, 14-15, and 18 for consideration. 
Response to Arguments
Applicant’s arguments with respect to the newly amended language of claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… the positive electrode of the capacitor is directly grounded” in the second portion of claim 5 must be shown or the feature(s) canceled from the claim(s). Fig.6B illustrates the negative electrode (not the positive electrode as claimed) of the capacitor directly grounded.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Specification
The disclosure is objected to because of the following informalities:
Par [0067] of the disclosure states with reference to Fig.6B that “the positive electrode of the capacitor is grounded.” It is clearly evident from Fig.6B that the negative electrode of the capacitor “C” is directly grounded and not the positive electrode. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Xu et al. (2018/0083571 A1) in view of Kanai (2010/0263711 A1) in further view of Tony Alfrey et al. “Flyback Converter for High Voltage Capacitor Charging”.
Regarding Claim 1,
Xu (Figs.2, 4) teaches a device (item 406) for suppressing potential induced degradation (the recitation of “for” is interpreted as intended use), connected between an alternating current 
Xu teaches the rectification circuit and the non-isolated circuit as a single circuit that has both rectifying and voltage conversion functionalities. 
Kanai (Figs.1-2), similar to Xu’s rectifying and voltage conversion in a single circuit (i.e. PWM inverter 406) connected in parallel with the capacitor, also teaches a PWM inverter (Fig.1, item 14). Kanai teaches that the PWM inverter (14) may be separated into two separate circuit-1) a rectification circuit (Fig.2, item 41) and; 2) a non-isolated conversion circuit formed by a DC-DC converter (42), the input terminal of the DC-DC converter (42) is connected to an output terminal of the rectification circuit (41) (see fig.2) to perform voltage conversion on the direct current outputted by the rectification circuit (41) (fig.2, par [24]), and the voltage conversion is boost conversion (Fig.2, par [24]), wherein an output terminal of the DC-DC converter (42) is connected in parallel with the capacitor (see Fig.2, unlabeled capacitor in parallel with the output terminal of the DC-DC converter 42). 
Thus, the combination teaches modifying Xu’s PWM inverter (406) which performs the functionalities of rectification and voltage conversion in a single circuit into two separate and distinct circuits (Kanai, items 41 and 42). Additionally, Kanai’s PWM inverter (14) fills in the gaps and further supports Xu’s PWM inverter (406) to illustrate that Xu’s PWM inverter obviously performs both the rectification and voltage conversion functionalities and includes the DC-DC converter.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu’s PWM inverter (406) with rectification and voltage conversion functionalities into two distinct circuits that have a rectifier 
The combination does not explicitly disclose the non-isolated voltage conversion circuit/DC-DC converter is a non-isolated DC-DC converter based on a high-frequency transformer, an input terminal and an output terminal of the non-isolated DC-DC converter are directly connected by a wire, and the output terminal of the non-isolated DC-DC converter is connected in parallel with the grounded capacitor.
Alfrey (Fig.12), however, similarly teaches the non-isolated voltage conversion circuit/DC-DC converter may perform boost conversion (pg.1, first paragraph, “A Flyback Converter is…used to generate output voltage that is lower or higher than the starting voltage”). Alfrey further teaches the non-isolated voltage conversion is a non-isolated DC-DC converter based on a high-frequency transformer (Fig.12, pg.8, The non-isolated DC-DC converter has a high frequency transformer formed by the primary and secondary windings), an input terminal and an output terminal of the non-isolated DC-DC converter are directly connected by a wire (see Fig.12, The bottom/negative electrode of the input terminal and the bottom/negative electrode of the output terminal are directly connected by a wire), and the output terminal of the non-isolated DC-DC converter is connected in parallel with the grounded capacitor (see Fig.12, the output terminal (i.e. the positive terminal after the cathode of the diode and the negative terminal/ground) is connected in parallel with the grounded (see “Ground”) capacitor C)).
Note: By directly connecting the input terminal to the output terminal of the DC-DC converter, a non-isolated dc-dc converter based on a high frequency transformer is formed as defined by the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of replacing a known type of DC-DC converter in Kanai with another (non-isolated DC-DC converter) as taught by Tony to obtain predictable results (each converter converts voltage in a known and predictable way) (see MPEP 2143 (B)). Furthermore, with a finite number of identified predictable solutions (the known types of DC-DC converters), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a non-isolated DC-DC converter type to convert voltage in a known and predictable way (see MPEP 2143 (E)). 
Regarding Claim 4,
The combination of Xu in view of Kanai and Tony teaches the claimed subject matter in claim 1 and the combination further teaches wherein the non-isolated DC-DC converter comprises any one of a fly-back converter (Tony, Fig.12, title, pgs.1 and 8; fly-back converter).
Regarding Claim 11,
Xu (Figs.2, 4) teaches a photovoltaic system comprising a device (item 406) for suppressing potential induced degradation (the recitation of “for” is interpreted as intended use), and a photovoltaic (PV) array (item 10), a converter (item 20) and a transformer (item 30), wherein the PV array (10) is connected to an input terminal of the converter (20) (see Figs.2 and 4), an output terminal of the converter (20) is connected to an input terminal of the transformer (30) (see Figs. 2 and 4), and an output terminal of the transformer is connected to a grid (not shown), the device for suppressing potential induced degradation (406) is connected between an alternating current output of a converter (item 20; the output of converter 20 is alternating 
The rest of the limitations in claim 11 are the same as in claim 1 and therefore are rejected in the same fashion as discussed above in the rejection of claim 1. 
Regarding Claim 14,
The combination of Xu in view of Kanai and Gredler teaches the claimed subject matter in claim 14 as discussed above in the rejection of claim 4.
Regarding Claim 18,
The combination of Xu in view Kanai and Gredler teaches the claimed subject matter in claim 11 and the combination further teaches wherein the number of converter is one (Xu, Figs.2 and 4; Xu teaches only one converter 20); and in a case that the number of the converters is two or more, an input terminal of each of the converters is connected to one PV array, output terminals of all the converters are connected in parallel, and then the output terminals of all the converters are connected with the input terminal of the transformer (Xu, Figs. 2 and 4; Since Xu teaches only one converter 20 and not “two or more”, the recitation of “in a case that the number of converter is two or more” does not apply and is subject matter not required to be treated). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2018/0083571 A1) in view of Kanai (2010/0263711 A1) in further view of Tony Alfrey et al. “Flyback Converter for High Voltage Capacitor Charging” as applied to claim 4 above and in further view of Loke (2015/0311802 A1).
Regarding Claim 8,

The combination does not explicitly disclose that the rectification bridge is uncontrolled. 
Loke (Fig.1), however, teaches a commonly known and commonly used alternative in a three-phase uncontrolled rectification bridge (item 12) (par [21]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of an uncontrolled rectification bridge as taught by Loke. The motivation would have been because it would have been an obvious matter of design choice, since applicant has not disclosed that an uncontrolled rectification bridge (aside from the purpose of rectification) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a controlled or uncontrolled rectification bridge. It is further noted that there are a finite number of options-controlled three-phase rectification bridge (shown in Xu) and uncontrolled three phase rectification bridge (shown in Loke) - one of ordinary skill in the art would have selected the one that best option that suits their intended purpose. MPEP 2143 (E). 
Allowable Subject Matter
Claims 5, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the issues presented in the objections above and including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, the prior art of record, taken alone or in combination does not explicitly disclose “ wherein the non-isolated DC-DC converter comprises are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded; or an input positive electrode and an output negative electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded.” The aforementioned limitations in combination with claim 1 renders the claim non-obvious over the prior art of record. 
Claim 9 depends on claim 5 and is therefore indicated as allowable for the same reasons.
With respect to dependent claim 15, the prior art of record, taken alone or in combination does not explicitly disclose “wherein the non-isolated DC-DC converter comprises a fly-back converter, wherein: an input negative electrode and an output positive electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded; or an input positive electrode and an output negative electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded.” The aforementioned limitations in combination with claim 11 renders the claim non-obvious over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836